Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on April 9, 2021 for patent application 17/227,202.

Status of Claims
2.	Claims 16-35 are now presented for examination in this Office Action. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickel et al. (U.S. Publication Number: 2012/0053716).
As to independent claim 16, Bickel discloses a method for generating a three-dimensional model for fabricating a multi-material anatomical model using additive manufacturing (e.g., material; volumetric model; fabrication) (see Figure 2), the method comprising: 
providing a volumetric model of an anatomic object in a first configuration and in a second configuration (e.g., volumetric model comprises layers of different base materials) (see Paragraph [0088] and Figure 3), the volumetric model including a plurality of three-dimensional nodes which define a plurality of elementary volumetric elements partitioning a first space region modeled by the volumetric model (e.g., model might be extended, using the teachings herein, to dynamic and plastic deformation behavior and improved measurement such that it could acquire a wider range of deformation properties e.g., material stretching and dynamic deformation measurements, or could guarantee and incorporate prior physical knowledge, such as volume preservation) (see Paragraph [0169]); 
determining mechanical properties of the three-dimensional model based on the first configuration and the second configuration (e.g., one or more models of 3D multi-material printers, such as instructions for placing different blobs or layers of different base materials at different locations in the 3D space operated on by the 3D multi -material printer) (see Paragraph [0060]), wherein the second configuration is a deform configuration under predefined loads and constraints (e.g., simulation of soft tissue using finite element models is known, as is data-driven modeling of deformable virtual materials; computational system can compute the strain of all elements and perform a per-element computation) (see Paragraph [0012] and [0112]); 
assigning to each elementary volumetric element of the volumetric model a material selected in a database of plurality of materials by performing at least the following steps (e.g., material library; goal-driven design) (see Figure 2): 
defining a cluster of elementary volumetric elements of the volumetric model, having identical mechanical properties (e.g., object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0087]); 
assigning to each elementary volumetric element of the cluster identical intrinsic material properties associated to the material (e.g., measure characteristics of the object to be duplicated such as, deformation, ductility, elasticity, smell, taste, etc., and could be used to measure surface properties such as reflectivity, color, surface texture, translucency; a set of base materials with known deformation properties) (see Paragraph [0083] and [0119]), wherein the intrinsic material properties define stress-strain relationship (e.g., stress-strain models for each material) (see Paragraph [0168] and [0091]); 
computing a cost function of the cluster associated to the material (e.g., some objects are elastically deformable and their interest as objects is that they have those properties) (see Paragraph [0007] and Figure 12: soft, medium, stiff), the cost function being a function of the deformed configuration of the cluster and the deformed configuration of the volumetric model (e.g., what is needed is the ability to create deformable objects or objects with other sets of characteristics from computer instructions to match some desired user-specified characteristics; material that deforms exactly like a more expensive material but is significantly cheaper, lighter, etc.) (see Paragraph [0011] and [0163]); 
selecting a cluster object material in the database of plurality of materials by minimizing a cost function of the cluster (e.g., material that deforms exactly like a more expensive material but is significantly cheaper, lighter, etc.) (see Figure 12 and Paragraph [0163]); and 
generating a three-dimensional model for fabricating the anatomic object from the volumetric model and the materials assigned to each elementary volumetric element of the volumetric model (e.g., a popular approach for accurately modeling deformable materials in computer graphics uses continuum elasticity laws together with finite element modeling; this approach is capable of modeling a large range of materials, including those with nonlinear and heterogeneous deformation behavior; the two materials can be chosen to provide a desired "look and feel" of the object; object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0013] and [0082]-[0087]).
As to independent claim 30, Bickel discloses a system for generating a three-dimensional model for fabricating a multi-material anatomic object using additive manufacturing (e.g., material; volumetric model; fabrication) (see Figure 2), the system comprising; 
a memory unit operative to store a volumetric model of an anatomic object in a first configuration and in a second configuration (e.g., volumetric model comprises layers of different base materials) (see Paragraph [0088] and Figure 3), wherein the second configuration is a deform configuration under predefined loads and constraints (e.g., simulation of soft tissue using finite element models is known, as is data-driven modeling of deformable virtual materials; computational system can compute the strain of all elements and perform a per-element computation) (see Paragraph [0012] and [0112]) the volumetric model being divided in a plurality of elementary volumetric elements (e.g., model might be extended, using the teachings herein, to dynamic and plastic deformation behavior and improved measurement such that it could acquire a wider range of deformation properties e.g., material stretching and dynamic deformation measurements, or could guarantee and incorporate prior physical knowledge, such as volume preservation) (see Paragraph [0169]), a processing unit operative to assign to each elementary volumetric element of the volumetric model a material selected in a database of plurality of materials by (e.g., material library; goal-driven design) (see Figure 2): 
defining a cluster of elementary volumetric elements of the volumetric model having identical mechanical properties (e.g., object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0087]); 
assigning to each elementary volumetric element of the cluster identical intrinsic material properties associated to the material (e.g., measure characteristics of the object to be duplicated such as, deformation, ductility, elasticity, smell, taste, etc., and could be used to measure surface properties such as reflectivity, color, surface texture, translucency; a set of base materials with known deformation properties) (see Paragraph [0083] and [0119]), wherein the intrinsic material properties define stress-strain relationship (e.g., stress-strain models for each material) (see Paragraph [0168] and [0091]); 
computing a cost function of the cluster associated to the material (e.g., some objects are elastically deformable and their interest as objects is that they have those properties) (see Paragraph [0007] and Figure 12: soft, medium, stiff), the cost function being a function of the deformed configuration of the cluster and the deformed configuration of the volumetric model (e.g., what is needed is the ability to create deformable objects or objects with other sets of characteristics from computer instructions to match some desired user-specified characteristics; material that deforms exactly like a more expensive material but is significantly cheaper, lighter, etc.) (see Paragraph [0011] and [0163]); 
selecting a cluster object material in the database of plurality of materials by minimizing a cost function of the cluster (e.g., material that deforms exactly like a more expensive material but is significantly cheaper, lighter, etc.) (see Figure 12 and Paragraph [0163]); and 
generating a three-dimensional model for fabricating the anatomic object from the volumetric model and the materials assigned to each elementary volumetric element of the volumetric model (e.g., a popular approach for accurately modeling deformable materials in computer graphics uses continuum elasticity laws together with finite element modeling; this approach is capable of modeling a large range of materials, including those with nonlinear and heterogeneous deformation behavior; the two materials can be chosen to provide a desired "look and feel" of the object; object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0013] and [0082]-[0087]).
As to dependent claim 17, Bickel teaches the method according to claim 16, wherein the selecting a cluster object material in the database of plurality of materials by minimizing a cost function of the cluster is performed for each material in the database of plurality of materials (e.g., material that deforms exactly like a more expensive material but is significantly cheaper, lighter, etc.) (see Figure 12 and Paragraph [0163]).
As to dependent claim 18, Bickel teaches the method according to claim 16, wherein the selecting a cluster object material in the database of plurality of materials by minimizing a cost function of the cluster further includes comparing the cost functions computed for each material in the database of plurality of materials (e.g., material library; goal-driven design; material that deforms exactly like a more expensive material but is significantly cheaper, lighter, etc.) (see Figure 2 and Figure 12; and Paragraph [0163]).
As to dependent claim 19, Bickel teaches the method according to claim 16, wherein the cost function is a function of strain error between the cluster and the volumetric model (e.g., displacement error) (see Figure 12).
As to dependent claim 20, Bickel teaches the method according to claim 16, wherein the cost function is a function of stress error between the cluster and the volumetric model (e.g., displacement error) (see Figure 12).
As to dependent claim 21, Bickel teaches the method according to claim 16, wherein each of the plurality of elementary volumetric element of the volumetric model in first configuration is respectively associated with each volumetric element of the volumetric model in second configuration (e.g., measure characteristics of the object to be duplicated such as, deformation, ductility, elasticity, smell, taste, etc., and could be used to measure surface properties such as reflectivity, color, surface texture, translucency; match a target object) (see Paragraph [0083] and [0091]-[0092]).
As to dependent claim 22, Bickel teaches the method according to claim 16, wherein the mechanical properties of the three-dimensional model is determined by comparing a location of at least one elementary volumetric element in the first configuration with a location of the at least one elementary volumetric element in the second configuration (e.g., simulation of soft tissue using finite element models is known, as is data-driven modeling of deformable virtual materials; computational system can compute the strain of all elements and perform a per-element computation) (see Paragraph [0012] and [0112]).
As to dependent claim 23, Bickel teaches the method according to claim 16, wherein the volumetric model is provided by; receiving a three-dimensional model of an object comprising at least one surface mesh representative of an interface of the object, in particular an interface of the object associated to discontinuity in physical properties of the object; and generating the volumetric model from the at least one surface mesh by performing a volumetric model generation (e.g., one or more models of 3D multi-material printers, such as instructions for placing different blobs or layers of different base materials at different locations in the 3D space operated on by the 3D multi -material printer) (see Paragraph [0060]).
As to dependent claim 24, Bickel teaches the method according to claim 16, wherein the predefined loads and constraints comprise a load on the anatomical model (e.g., stress-strain models for each material) (see Paragraph [0168] and [0091]).
As to dependent claim 25, Bickel teaches the method according to claim 16, wherein the predefined loads and constraints are selected from a list of volumetric forces, surface forces, punctual forces, thermal loads, electric charge, and magnetic charge (e.g., other base materials can also be obtained, such as a variety of standard foams, gels, and rubbers readily obtained that span a wide gamut of different deformations from very soft to very hard and rigid) (see Paragraph [0089]).
As to dependent claim 26, Bickel teaches the method according to claim 16, wherein the mechanical properties of the three-dimensional model is uni-axial (e.g., object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0087]).
As to dependent claim 27, Bickel teaches the method according to claim 16, wherein the mechanical properties of the three-dimensional model is multi-axial (e.g., object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0087]).
As to dependent claim 28, Bickel teaches the method according to claim 16, wherein the mechanical properties are selected from a list of compressive strength, shear strength, coefficient friction, static friction, dynamic friction, surface tension, and elasticity (e.g., as part of the computation of a volumetric model to be generated for a given target object, a coarsening process is used to model the base materials using a data-driven, non-linear, stress-strain relationship of a Finite Element Method) (see Paragraph [0090]).
As to dependent claim 29, Bickel teaches the method according to claim 16, further includes providing a third configuration of the volumetric model, wherein the third configuration is a deform configuration under a second predefined loads and constraints, which is different than the predefined loads and constraints of the second configuration (e.g., replication matches the deformation behavior of the original) (see Paragraph [0147] and [0113]).
As to dependent claim 31, Bickel teaches the system of claim 30 wherein the mechanical properties are selected from a list of compressive strength, shear strength, coefficient friction, static friction, dynamic friction, surface tension, and elasticity (e.g., as part of the computation of a volumetric model to be generated for a given target object, a coarsening process is used to model the base materials using a data-driven, non-linear, stress-strain relationship of a Finite Element Method) (see Paragraph [0090]).
As to dependent claim 32, Bickel teaches the system of claim 30 wherein the predefined loads and constraints comprise a load on the anatomical model (e.g., stress-strain models for each material) (see Paragraph [0168] and [0091]).
As to dependent claim 33, Bickel teaches the system of claim 30 wherein the selecting a cluster object material in the database of plurality of materials by minimizing a cost function of the cluster is performed for each material in the database of plurality of materials (e.g., material that deforms exactly like a more expensive material but is significantly cheaper, lighter, etc.) (see Figure 12 and Paragraph [0163]).
As to dependent claim 34, Bickel teaches the system of claim 30 wherein the mechanical properties of the three-dimensional model is multi-axial (e.g., object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0087]).
As to dependent claim 35, Bickel teaches an anatomic object fabricated by three-dimensional model generated by method of claim 16, comprising; an organ copy being formed from plurality of materials; an external surface of the organ copy, wherein the external surface of the organ copy is associated to discontinuity in physical properties of the organ copy; and the materials selected from a database of plurality of materials are arranged so that the mechanical properties of the anatomic object under predefined loads and constraints matches the mechanical properties of a scanned physical original object under the predefined loads and constraints (e.g., a popular approach for accurately modeling deformable materials in computer graphics uses continuum elasticity laws together with finite element modeling; this approach is capable of modeling a large range of materials, including those with nonlinear and heterogeneous deformation behavior; the two materials can be chosen to provide a desired "look and feel" of the object; object to be duplicated is then measured and through an iterative search and simulation process using the materials library, some volumetric model solution is attained that can be sent to the printer/fabricator) (see Paragraph [0013] and [0082]-[0087]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Stump (U.S. Publication Number: 2014/0279177) teaches providing price quotes for 3D objects.
	Bickel et al. (U.S. Publication Number: 2014/0046469) teaches design and fabrication of materials with desired characteristics from base materials having determined characteristics.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on (571) 272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2118